Citation Nr: 0804582	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for bilateral hearing 
loss in March 1989;   the veteran did not appeal the 
decision.

2.  Evidence received since the March 1989 Board decision was 
not previously considered and raises a reasonable possibility 
of substantiating the claim for bilateral hearing loss.

3. The claim for service connection for tinnitus was 
previously denied in an August 1987 rating decision; the 
veteran did not appeal the decision.

4.  Evidence received since the August 1987 rating decision 
does not relate to a previously unestablished fact and does 
not raise a reasonable possibility of substantiating the 
veteran's claim for service connection for tinnitus.

5.  The veteran does not have PTSD that is related to his 
active duty.




CONCLUSION OF LAW

1.  The March 1989 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.160, 20.302, 20.1103 (2007).

2.  New and material evidence having been submitted, the 
claim for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3. The August 1987 rating decision that denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 
(2007).

4. New and material evidence has not been received to reopen 
the claim for service connection for tinnitus.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1104 (2007).

5.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2004, November 2004, and 
January 2005, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 In May 2006, the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the veteran's request to reopen claims of service 
connection for bilateral hearing loss and tinnitus, the Board 
calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), 
in which the U.S. Court of Appeals for Veterans Claims 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board 
is taking favorable action as to the claim to reopen for 
service connection for bilateral hearing loss, any deficient 
notice for that claim is not prejudicial to the veteran.  As 
for tinnitus, the notice letter provided to the appellant in 
January 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Thus, the duties to notify and 
assist have been met.

Analysis

Hearing Loss

In March 1989, the Board denied service connection for 
bilateral hearing loss.  The veteran was informed of that 
decision and he did not file a timely appeal.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103.  As such, the May 1989 Board 
decision denying service connection for bilateral hearing 
loss is final.  

The claim for entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991). The 
veteran filed this application to reopen his claim in 
November 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service records, and a VA examination.  In denying the 
claim, the Board found that the veteran's hearing loss in 
service was not chronic and resolved prior to service 
separation.  Additionally, there was no continuity of 
symptomatology following separation from service.  

The Board finds that the evidence received since the last 
final decision relates to an unestablished fact necessary to 
substantiate the claim. 

Evidence received since the last final decision on the 
veteran's claim for service connection for bilateral hearing 
loss includes a March 2005 letter from R. A. Willis, M.D.  
Dr. Willis noted that the veteran's hearing loss was 
consistent with noise exposure that the veteran experienced 
in service.  New evidence is sufficient to reopen a claim if 
it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claim for service connection for bilateral hearing 
loss is reopened.

Tinnitus

In an August 1987 rating decision, the RO denied the 
veteran's claim for service connection for tinnitus.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  Thus, the August 1987 decision became final because 
the veteran did not file a timely appeal.

The claim for entitlement to service connection for tinnitus 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991). The veteran filed 
this application to reopen his claim in November 2004.  

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
VA medical records, and a VA examination report.  In denying 
service, the RO found that there were no complaints or 
diagnoses of tinnitus during military service.  

The veteran applied to reopen his claim for service 
connection in November 2004. The Board finds that the 
evidence received since the last final decision in August 
1987 is cumulative of other evidence of record, does not 
relate to an unestablished fact, nor does it raise a 
reasonable possibility of substantiating his claim.  See 
supra 38 C.F.R. § 3.156(a).  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  Newly received 
evidence includes VA medical records noting tinnitus.  The 
newly submitted evidence also includes copies of service 
medical records which were already of record at the time of 
the prior denial.  The evidence at the time of the previous 
final denial showed that the veteran had tinnitus, so the new 
evidence showing the veteran's current complaints of tinnitus 
do not relate to any unestablished fact necessary to 
substantiate the claim.  Notably absent from the newly 
submitted evidence is a showing of tinnitus in service or 
evidence that current tinnitus is related to service.       

Although the veteran has submitted some new evidence that was 
not before the RO in August 1987, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted. Thus, the claim for service connection 
for tinnitus is not reopened and the benefits sought on 
appeal remain denied.

PTSD

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.   "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

In the present case, there is no medical evidence of a 
diagnosis of PTSD and certainly not one which conforms to 
DSM-IV.  A clear preponderance of the evidence is against a 
finding that the veteran has a diagnosis of PTSD in 
accordance with DSM-IV.  Without a diagnosis of PTSD, there 
is no basis to grant service connection.  See 38 C.F.R. § 
3.304(f).  

Additionally, even if there were a valid diagnosis of PTSD, 
the claim would nevertheless be denied.  Despite VA's notices 
to the veteran requesting information about his claim, the 
veteran has not submitted anything related to his PTSD 
stressors.   The Board is unable to identify stressors in the 
veteran's claim.  Thus, even with a diagnosis of PTSD in 
accordance with DSM-IV, service connection would still be 
denied without a verified stressor. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has PTSD related to service) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  
 
The weight of the credible evidence demonstrates that the 
veteran does not have PTSD that was incurred in or aggravated 
by active service or that is related to service or to any 
corroborated incident therein.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.  To that extent only, the appeal is allowed.

Service connection for tinnitus remains denied because new 
and material evidence has not been received to reopen the 
claim.

Service connection for PTSD is denied.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

During service in November 1967, the following left ear pure 
tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20

40
LEFT
10
20
10

30

However, at service separation, the following left ear pure 
tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

25
LEFT
0
0
0

0

The first indication in the record of hearing loss was not 
until August 1987 (although the veteran indicated that he had 
hearing loss since 1978).  As noted above, Dr. Willis's March 
2005 letter indicated a possible connection between acoustic 
trauma in service and current hearing loss.  The veteran's 
military occupational specialty was field artillery crewman 
and he served in the Republic of Vietnam.  On remand, the 
veteran should be afforded a hearing examination to determine 
the etiology of any current hearing loss.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an audiology 
examination for the purpose of 
ascertaining the etiology of any current 
hearing loss.  The claims folder should be 
made available to and reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.  

The examiner should address whether there 
is a 50 percent probability or greater 
that any current hearing loss is related 
to service, including his duties as a 
field artillery crewman.  The examiner 
should specifically address the service 
medical records and Dr. Willis's March 
2005 letter.  The rationale for all 
opinions must be provided.  If the 
examiner is unable to determine whether 
the veteran has current hearing loss 
related to service, the report should so 
state.

2.  Then, readjudicate the claim for 
service connection for bilateral hearing 
loss.  If the decision remains adverse to 
the veteran, provide him and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


